Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application, filed on 02/28/2022, which is a continuation of application PCT/KR2020/011597, filed on 08/31/2020, in which claims of the instant application are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 02/28/2022.

Drawings

The Examiner contends that the drawings submitted on 02/28/2022 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 10-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Son (WO 2017/043786 A1 with US 2019/0052875 being used hereinafter for all citation purposes) in view of Misra (“Cross-Component Adaptive Loop Filter for chroma”). Misra was cited in applicant’s Information Disclosure Statement filed on 02/28/2022.

As to claim 1, Son teaches an image decoding method performed by a decoding apparatus, the image decoding method comprising:

obtaining image information including residual information through a bitstream; deriving quantized transform coefficients based on the residual information; deriving transform coefficients based on an dequantization process for the quantized transform coefficients; deriving residual samples based on an inverse transform process for the transform coefficients; generating reconstructed samples based on the residual samples ([0052]-[0062] and [0071]-[0074]).

Son does not teach the reconstructed samples including reconstructed luma samples and reconstructed chroma samples; deriving ALF filter coefficients for an adaptive loop filtering (ALF) process of the reconstructed chroma samples; generating filtered reconstructed chroma samples based on the reconstructed chroma samples and the ALF filter coefficients; deriving cross-component filter coefficients for cross-component filtering; and generating modified filtered reconstructed chroma samples based on the reconstructed luma samples, the filtered reconstructed chroma samples, and the cross-component filter coefficients, wherein the image information includes an adaptation parameter set (APS) including header information and ALF data, wherein the header information includes information related to an identifier of the APS, and wherein the cross-component filter coefficients are derived based on the ALF data.

However, Son does teach deriving ALF filter coefficients for an adaptive loop filtering (ALF) process of the reconstructed samples; generating filtered reconstructed samples based on the reconstructed samples and the ALF filter coefficients; and generating modified filtered reconstructed samples based on the reconstructed samples and the ALF coefficients ([0049], [0072], [0098], [0105], and [0109]).

In addition, Misra teaches cross-component adaptive loop filter (CC-ALF) making use of luma sample values to refine chroma components; deriving ALF filter coefficients for an adaptive loop filtering (ALF) process; deriving cross-component filter coefficients for cross-component filtering, wherein the image information includes an adaptation parameter set (APS) including header information and ALF data, wherein the header information includes information related to an identifier of the APS, and wherein the cross-component filter coefficients are derived based on the ALF data (see Pages 1-2, Section 1 and FIG. 1; also see Page 5 for slice_cross_component_alf_cb_aps_id).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Son’s system with Misra’s system to show the reconstructed samples including reconstructed luma samples and reconstructed chroma samples; deriving ALF filter coefficients for an adaptive loop filtering (ALF) process of the reconstructed chroma samples; generating filtered reconstructed chroma samples based on the reconstructed chroma samples and the ALF filter coefficients; deriving cross-component filter coefficients for cross-component filtering; and generating modified filtered reconstructed chroma samples based on the reconstructed luma samples, the filtered reconstructed chroma samples, and the cross-component filter coefficients, wherein the image information includes an adaptation parameter set (APS) including header information and ALF data, wherein the header information includes information related to an identifier of the APS, and wherein the cross-component filter coefficients are derived based on the ALF data. In Misra’s disclosure, a tool called CC-ALF is proposed that results in average BD rate improvement (Misra; abstract).

As to claim 18, Son teaches a non-transitory computer-readable storage medium storing a bitstream generated by an image encoding method, the method comprising:

generating residual samples for a current block; deriving transform coefficients based on a transform process for the residual samples; deriving quantized transform coefficients based on a quantization process for the transform coefficients; generating residual information indicating the quantized transform coefficients; generating reconstructed samples based on the residual information ([0032]-[0037] and [0042]-[0050]);

generating adaptive loop filter (ALF)-related information for the reconstructed samples; and encoding the image information to generate the bitstream, wherein the image information includes the residual information and the ALF-related information ([0049], [0072], [0098], [0105], and [0109]).

Son does not teach generating cross-component ALF (CCALF)-related information for the reconstructed samples; wherein the image information includes the CCALF-related information, wherein the image information includes an adaptation parameter set (APS) including header information and ALF data, wherein the header information includes information related to an identifier of the APS, and wherein the cross-component filter coefficients are represented based on the ALF data.

However, Misra teaches generating cross-component ALF (CCALF)-related information; wherein the image information includes the CCALF-related information, wherein the image information includes an adaptation parameter set (APS) including header information and ALF data, wherein the header information includes information related to an identifier of the APS, and wherein the cross-component filter coefficients are represented based on the ALF data (see Pages 1-2, Section 1 and FIG. 1; also see Page 5 for slice_cross_component_alf_cb_aps_id).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Son’s system with Misra’s system to show generating cross-component ALF (CCALF)-related information for the reconstructed samples; wherein the image information includes the CCALF-related information, wherein the image information includes an adaptation parameter set (APS) including header information and ALF data, wherein the header information includes information related to an identifier of the APS, and wherein the cross-component filter coefficients are represented based on the ALF data. In Misra’s disclosure, a tool called CC-ALF is proposed that results in average BD rate improvement (Misra; abstract).

As to claim 10, claim 10 is rejected similarly as claim 18.

As to claims 2 and 11, the combination of Son and Misra teaches wherein the image information includes a sequence parameter set (SPS), and wherein the SPS includes a cross-component adaptive loop filter (CCALF) enable flag related to whether the cross-component filtering is enabled (Misra; Pages 4 and 6 – syntax involving sps_cross_component_alf_enabled_flag).

As to claim 3, the combination of Son and Misra teaches wherein the image information includes general constraint information, and wherein the general constraint information includes a CCALF constraint flag for constraining the cross-component filtering based on the value of the CCALF enable flag (Misra; Pages 4 and 6 – syntax involving sps_cross_component_alf_enabled_flag).

As to claims 4 and 12, the combination of Son and Misra teaches wherein the header information includes a first flag related to whether the CCALF is enabled for a Cb color component of the filtered reconstructed chroma samples, and a second flag related to whether the CCALF is enabled for a Cr color component of the filtered reconstructed chroma samples (Misra; Page 5 – syntax involving slice_cross_component_alf_cb_enabled_flag and slice_cross_component_alf_cr_enabled_flag).

As to claims 5 and 13, the combination of Son and Misra teaches wherein based on the determination that a value of the first flag is 1, the header information includes information related to the identifier of the APS for deriving the cross-component filter coefficients for the Cb color component (Misra; Pages 5-6 – syntax involving slice_cross_component_alf_cb_aps_id).

Claims 8, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Misra and further in view of Hu (US 2021/0067793).

As to claims 8 and 16, the combination of Son and Misra does not teach wherein the image information includes information on a coding tree unit, and wherein the information on the coding tree unit includes: information on whether the cross-component filter is applied to a current block of a Cb color component; and information on whether the cross-component filter is applied to a current block of a Cr color component.

However, Hu teaches wherein the image information includes information on a coding tree unit, and wherein the information on the coding tree unit includes: information on whether the cross-component filter is applied to a current block of a Cb color component; and information on whether the cross-component filter is applied to a current block of a Cr color component ([0112], [0172], and [0196]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Son’s system and Misra’s system with Hu’s system. In Hu’s disclosure, cross-component adaptive loop filters (CCALFs) allow chrominance data to be filtered using corresponding luminance data. CCALFs may be incorporated into adaptive loop filters (ALFs) to refine chrominance components of video data. This disclosure describes various improvements to CCALF. For example, filter coefficients in CCALF are represented as fixed-point decimal numbers coded using ten bits. This disclosure describes fixed-length coding using fewer than ten bits to code the decimal portion of the filter coefficients. CCALF filter coefficients are also coded using a cost multiplier. This disclosure describes techniques for reducing the cost multiplier by constraining a dynamic range of the filter coefficients. By reducing the number of bits used to represent the decimal portion of the coefficients and the cost multiplier, a size of a bitstream can be reduced, thereby improving the technical field of video coding (Hu; [0020]).

As to claims 9 and 17, the combination of Son and Misra does not teach wherein the image information includes information on a coding tree unit, and wherein the information on the coding tree unit includes: information on a filter set index of the cross-component filter is applied to a current block of a Cb color component; and information on the filter set index of the cross-component filter is applied to a current block of a Cr color component.

However, Hu teaches wherein the image information includes information on a coding tree unit, and wherein the information on the coding tree unit includes: information on a filter set index of the cross-component filter is applied to a current block of a Cb color component; and information on the filter set index of the cross-component filter is applied to a current block of a Cr color component ([0112], [0172], and [0196]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Son’s system and Misra’s system with Hu’s system. In Hu’s disclosure, cross-component adaptive loop filters (CCALFs) allow chrominance data to be filtered using corresponding luminance data. CCALFs may be incorporated into adaptive loop filters (ALFs) to refine chrominance components of video data. This disclosure describes various improvements to CCALF. For example, filter coefficients in CCALF are represented as fixed-point decimal numbers coded using ten bits. This disclosure describes fixed-length coding using fewer than ten bits to code the decimal portion of the filter coefficients. CCALF filter coefficients are also coded using a cost multiplier. This disclosure describes techniques for reducing the cost multiplier by constraining a dynamic range of the filter coefficients. By reducing the number of bits used to represent the decimal portion of the coefficients and the cost multiplier, a size of a bitstream can be reduced, thereby improving the technical field of video coding (Hu; [0020]).

Allowable Subject Matter

Claims 6, 7, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482